Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-19-00569-CV

                                     IN RE April Marie SINGER,
                 Individually and as Trustee of the Singer Financial Management Trust

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: September 4, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 23, 2019, relator filed a petition for writ of mandamus and a motion for interim

relief seeking a stay of the complained-of trial court order. After considering the petition and the

record, this court concludes relator is not entitled to the relief sought. Accordingly, the petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). The motion for interim relief is

denied as moot.

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2019CI03145, styled Robert C. Singer, III v. April Marie Singer, Individually
and as Trustee of the Singer Financial Management Trust, pending in the 438th Judicial District Court, Bexar County,
Texas, the Honorable Larry Noll presiding.